DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
A complete action on the merits of claims 1-20 follows below. 
Information Disclosure Statement
The information disclosure (IDS) submitted 05/21/2020 has been considered by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  140, 150, 601, and 640.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 14 and 20 is objected to because of the following informalities:  
In claim 14 amend “hi-compression” to recite –high-compression--.  
In claim 20 amend “garment fits underneath street clothing” to recite –garment configured to fit underneath street clothing--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 11, 13-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran (2018/0228226) in view of Li (2014/0358203).
Regarding claim 1, Corcoran teaches a thermal therapy garment system (rehabilitation compression garment [Abstract]) comprising a garment assembly having:
a compression garment for a user including a component having fabric with an outer surface and an inner surface (the garments include shirts, pants, and socks, and each include an inside facing surface and an outside facing surface;  Claim 1), and 
a pocket (plurality of pockets corresponding to a major muscle group of a garment wearer [Abstract]), thermal pack, wherein the pocket holds the thermal pack tightly against the target area, and wherein the inner surface is adjacent to the user (Each of the pockets including a connector for securing a therapy pack within the pocket…Each garment is constructed as a form-fitting garment that is sized specifically for either a man, woman or child. Each garment further includes a plurality of fabric patches positioned along the inside facing portion to act as a burn guard. [Abstract]).
Corcoran does not teach the pocket is attached to the inner surface and located on the inner surface at a position corresponding to a target area of the user, wherein the garment conceals the thermal pack.
However, Li teaches a device within the same field of invention (212 compression shorts [0026] , Figs 5-6) with a pocket attached to the inner surface and wherein the pocket is located on the inner surface at a position corresponding to a target area of the user ([0026] The pockets 216 are disposed in this embodiment on the inside of the shell material 214). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device so that the pocket is attached to the inner surface as taught by Li so that the shell material defines merely an upper slit opening inwardly to the pocket [0026] and is not exposed. Furthermore, Li provides the pocket attached to the inner surface may be selected to have a heat transfer characteristic (i.e thermal conductivity, or resistance value) which differs from the outer material. 
Regarding claim 2, Corcoran in view of Li teaches the limitations of claim 1 as previously rejected above. Corcoran teaches wherein the target area comprises a muscle (quadriceps, knee, calf, hamstring ; claim 3 Corcoran) . 
Regarding claim 3, Corcoran in view of Li teaches the limitations of claim 2 as previously rejected above. Corcoran teaches wherein the target area further comprises a joint (12b knee pockets).
Regarding claim 4, Corcoran in view of Li teaches the limitations of claim 1 as previously rejected above. Corcoran teaches wherein the target area comprises a joint (knee; claim 3 Corcoran).
Regarding claim 5, Corcoran in view of Li teaches the limitations of claim 4 as previously rejected above. Corcoran teaches wherein the compression garment is any one of a long-sleeved shirt, a short-sleeved shirt, pants, shorts, ankle socks, hi-compression socks, a vest, a shoulder-and-neck wrap, a sweater, and a jacket (pants 12, Fig. 1A).
Regarding claim 6, Corcoran in view of Li teaches the limitations of claim 5 further comprising one or more additional compression garments selected from any one or any combination of a long-sleeve shirt, short-sleeve shirt, pants, shorts, ankle socks, height-compression socks, a vest, shoulder-and-neck wrap, sweater, and a jacket (high compression socks 13 or long sleeve shirt 11, Fig. 1A Corcoran).
Regarding claim 9, Corcoran in view of Li teaches the limitations of claim 1
wherein the component comprises a long-sleeved shirt sleeve, and the target area is any one or any combination of biceps, triceps, elbows, anterior forearms, posterior forearms, and wrists (long sleeve shirt 11 includes triceps pockets, biceps pockets, shoulder pockets pectoral pockets, abdominal pockets, deltoid pockets and lower back pockets. Fig. 1A; claim 2 Corcoran).
Regarding claim 11, Corcoran in view of Li teaches the limitations of claim 1 wherein the component comprises a section of pants, and the target area comprises any one or any combination of a hip, a quadricep, a hamstring, a shin, or a calf (Fig. 1A pants 12 wherein the plurality of pockets positioned along the pants member comprise: quadriceps pockets, knee pockets, calf pockets, and hamstring pockets; claim 3 Corcoran).
Regarding claim 13, Corcoran in view of Li teaches the limitations of claim 1 and wherein the garment is an ankle sock, and the target area comprises a region of an ankle, a foot, or both (Fig. 1A illustrates an ankle sock as broadly as claimed 13 whereby the pocket is in a region of an ankle as broadly as claimed).
Regarding claim 14, Corcoran in view of Li teaches the limitations of claim 1 wherein the garment is a hi-compression sock, and the target area comprises any one or any combination of a shin, a calf, an ankle, or a foot (Fig. 1A sock 13 includes a pocket in an area on the sock that is well-known to contact a user’s calf). 
Regarding claim 16, Corcoran in view of Li teaches the limitations of claim 1 wherein the component comprises a short-sleeved shirt sleeve, and the target area is any one or any combination of shoulders, chest, and back (FIG. 1A shirt 11 includes target areas that include the chest or pectoral 11d [0019]).
Regarding claim 17, Corcoran in view of Li teaches the limitations of claim 16 and wherein the target area includes shoulders, chest, and back ([0019] shoulder pockets 11c, pectoral pockets 11d, and lower back pockets 11g).
Regarding claim 18, Corcoran in view of Li teaches the limitations of claim 1 and wherein the thermal pack comprises a heat pack (hot gel pack [0022]).
Regarding claim 19, Corcoran in view of Li teaches the limitations of claim 1 and wherein the thermal pack comprises an ice pack (cold gel pack [0022]).
Regarding claim 20, Corcoran in view of Li teaches the limitations of claim 1 and wherein the compression garment fits underneath street clothing ([0017] Each of the garments 11-13 can preferably be constructed from a generally lightweight, breathable and elastomeric material such as spandex, for example, in shapes and sizes suitable for fitting adults and children of all shapes, sizes and genders. Such a feature ensuring a tight fit against the skin of the wearer, and preventing movement of the same).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran (2018/0228226) in view of Li (2014/0358203), and in further view of Burkett (5,735,889).  
Regarding claim 7, Corcoran in view of Li teaches the limitations of claim 1 as previously rejected above. Corcoran does not teach wherein the component comprises a shoulder-and neck wrap and the target area includes neck and trapezius muscles. 
However, Burkett teaches a device within the same field of invention (thermal therapy) comprising a wrap that provides therapy specific areas of the upper back, neck and shoulders (Col. 1 line 16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a shoulder and neck wrap for the purposes of applying thermal energy to specific areas of the upper back, neck and shoulders (Burkett Col. 1 line 16). 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran (2018/0228226) in view of Li (2014/0358203), and in further view of Modlinski (2,403,676). 
Regarding claim 8, Corcoran in view of Li teaches the limitations of claim 1 as previously rejected above. 
Corcoran does not teach wherein the component is a detachable hood. 
However, Modlinski teaches a device within the same field of invention (heat and cold applicator, Figs. 4, 14) comprising an applicator 20 having a hood portion 54 secured which may be separate from the applicator. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a component that is a detachable hood since the hood would provide for a heat effect. In addition, the hood may be separate from the applicator and used as an entirely independent unit or be adapted to be detachably secured to the applicator (Col. 6 lines 65-68, Modlinski). 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran (2018/0228226) in view of Li (2014/0358203), and in view of Petitt (2008/0125842). 
Regarding claim 10, Corcoran in view of Li teaches the limitations of claim 9 wherein the target area includes biceps, triceps (Corcoran [0019] triceps pockets 11a, biceps pockets 11b, and shoulder pockets 11c along each arm. A pair of pectoral pockets 11d and upper and lower abdominal pockets 11e1 and 11e2 can be positioned along the front facing surface of the shirt garment 11), and wrists (Li [0023] Fig. 4 116L).
The combination does not teach the target area includes elbows, anterior forearms, and posterior forearms. 
However, Pettit teaches a device within the same field of invention (thermal, tight fitting garment with pockets positioned for thermal therapy) including a sleeve comprising an elbow pocket 1425, and forearm pocket 1435, Fig. 14.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for target areas that target the elbows, anterior forearms, and posterior forearms since Pettit teaches it provides therapy to the elbow joint, and forearm muscles including the flexors and extensors of the digits [0072]. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran (2018/0228226) in view of Li (2014/0358203), in view of Bender (2016/0113812), and in further view of Isanhart (2016/0120237).
Regarding claim 12, Corcoran in view of Li teaches the limitations of claim 11 wherein the target area includes a hip, a quadricep, a hamstring, shin, and a calf ([0020] the pants garment 12 can include a plurality of quadriceps pockets 12a, knee pockets 12b, and calf pockets 12c along the front facing surface, along with a pair of hamstring pockets 12d along the rear facing surface).
Corcoran does not teach wherein the target area includes hip and shin.
However, Bender teaches a device within the same field of invention (therapeutic suit) comprising hip pockets 116, 118.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included target areas such as the hips since Bender provides the hip pockets treat the area of the pelvis and lumbar region of the wearer [0022]. 
The combination does not teach wherein the target area includes the shin. 
However, Isanhart teaches a device within the same field of invention (garment for thermal therapy [Abstract]) wherein pockets 55 and 60 are above the ankle [0023]. The Examiner sets forth that the area above the ankle is known in the art to include the shin. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include a target area that targets the shin for the purposes of providing therapy above the ankle as taught by Isanhart [0023]. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran (2018/0228226) in view of Li (2014/0358203), and in further view of Geller (2016/0228298). 
Regarding claim 15, Corcoran in view of Li teaches the limitations of claim 14 and wherein the target area is a calf (Fig. 1A sock 13 includes a pocket in an area on the sock that is well-known to contact a user’s calf). 
Corcoran does not teach the target area is a shin, an ankle, and a foot.
However, Geller teaches a device within the same field of invention (compression wrap in the form of a sock …providing support for one or more cold or hot packs [Abstract]) wherein the target area includes an ankle, top of the foot, and shin [0004].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the claimed target areas for the purposes of delivering therapy to various portions of the foot and leg. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794